Title: John Barnes to Thomas Jefferson, 18 November 1815
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—
              George Town Coa  18th Novr 1815.
            
            It is long since, I had the Honor of receiving any of your favrs (the last of 25th May.)—situated as the good Genl then was and unhappy state of public Affairs in Paris, my Anxiety increased on Accot of my Remittance to him 26th April via Messrs Baring Brothers & Co from whom, I am at length releived—by the inclosed recd. the 16th Inst—
            the Genl by the public papers I perceive left Paris, abt 9h July. for Soleuer among the Alps. intending to Remain in Switzerland till circumstances renderd it convenient for him to Return to Paris.
            but why not Keep you Advised of his movements? (presume you may expect daily advices) and particular—the most certain place for Remitting him a further supply—without loss of time.—The extra Advance of ex. on London from 15 to 17½ pct as well on Amsterdam equally—so—
            
              most Respectfully—with sentimts of the highest Esteem I am Dear Sir—your most Obedt servt
              John Barnes,
            
          